Title: Thomas Jefferson to Joseph Scott, 5 May 1810
From: Jefferson, Thomas
To: Scott, Joseph


          
            Sir
             
                     Monticello 
                     May 5. 10.
          
          The writer of the inclosed letter is a very worthy citizen of the county I live in.
			 his son was so well recommended that he was appointed to a command in the new regiments proposed to be raised two or three years ago.
			 the
			 letter, you will observe refers me to mr Randolph, my son in law, for further information. he informs me that mr Yancey was obliged by ill health to retire from the army, & that he brought the most satisfactory documents of his good conduct there.
			 I do not know him personally: but being desired by the father to become the channel of communicating to you his request, I could not refuse this to his worth.
			 and I do it the more
			 willingly as I ask nothing more on the subject than that you will place
			 the name of the young man on the list of those wishing the appointment referred to, and give it to the most worthy. I have not heard whether others have applied for it. 
		   Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        